Exhibit 10.4

Execution Version

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”) entered into as of July 2, 2012 among
the Grantors listed on the signature pages hereof and those additional entities
that from time to time hereafter become parties hereto by executing the form of
supplement attached hereto as Exhibit A (collectively, jointly and severally,
the “Grantors” and each individually a “Grantor”), and SUNTRUST BANK, in its
capacity as collateral agent for the Secured Parties (as defined below)
(together with its successors and assigns, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, supplemented, Refinanced, in whole or in part, replaced
or otherwise modified from time to time, the “Credit Agreement”), by and among
Zayo Group, LLC, a Delaware limited liability company (the “Administrative
Borrower”), Zayo Capital, Inc., a Delaware corporation (“Zayo Capital”; and
together with the Administrative Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors (the “Guarantors”), the financial institutions party thereto from
time to time as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc, as
Administrative Agent for the term loan facility under the Credit Agreement,
SunTrust Bank, as the Administrative Agent for the revolving loan facility under
the Credit Agreement, SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the
Collateral Agent, and the other persons party thereto, the Lender Group is
willing to make certain financial accommodations available to the Borrowers from
time to time pursuant to the terms and conditions thereof;

WHEREAS, pursuant to that certain Indenture, dated as of June 28, 2012 (the
“Base Indenture”), by and between Zayo Escrow Corporation, as issuer (“Escrow
Corp”), and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee for the holders of the Senior Secured Notes (as defined below) (the
“Trustee”; together with the Lender Group, the Collateral Agent, and the holders
from time to time of the Senior Secured Notes (the “Senior Note Holders”), and
any Additional Loan and Notes Secured Parties (as defined in the Intercreditor
Agreement) (the “Secured Parties”) Escrow Corp issued $750,000,000 aggregate
principal amount of its 8.125% Senior Secured First-Priority Notes due 2020 (the
“Senior Secured Notes”);

WHEREAS, pursuant to that certain First Supplemental Indenture, dated as of
July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, as the same may be amended, restated, supplemented, Refinanced, in
whole or in part, replaced or otherwise modified from time to time, the
“Indenture”), by and among the Borrowers, the Guarantors, and the Trustee,
pursuant to which the Borrowers assumed Escrow Corp’s obligations under the
Indenture and the Senior Secured Notes and the Guarantors guaranteed such
obligations under the Indenture and the Senior Secured Notes;



--------------------------------------------------------------------------------

WHEREAS, the Collateral Agent has agreed to act as collateral agent for the
benefit of the Secured Parties in connection with the transactions contemplated
by this Agreement, the Credit Agreement, the Indenture and any Additional Loan
and Notes Agreement (as defined in the Intercreditor Agreement);

WHEREAS, the Grantors have determined that the execution, delivery and
performance of this Agreement is of substantial benefit to, and is within the
best interests of, each Grantor; and

WHEREAS, in order to induce the Secured Parties to enter into the Credit
Agreement, the other Loan Documents, the Indenture and the other Senior Note
Documents, and any Additional Loan and Notes Agreements (as defined in the
Intercreditor Agreement), as applicable, and to induce the Secured Parties to
make financial accommodations to the Borrowers as provided for in the Credit
Agreement and the Indenture, or constituting Additional Loan and Notes
Obligations (as defined in the Intercreditor Agreement), as applicable, the
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, as and when due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), in full and in cash, of all amounts from time to time
owing in respect of the Credit Agreement, the other Loan Documents, the
Indenture, the other Senior Note Documents and any Additional Loan and Notes
Agreements (as defined in the Intercreditor Agreement), and the payment,
observance and performance of, among other things, (a) all of the present and
future obligations of the Grantors arising from this Agreement, the Credit
Agreement, the other Loan Documents, the Bank Products Documents, the Indenture
and the other Senior Note Documents, including under any Guaranty, (b) all other
Obligations and Senior Secured Notes, and (c) Additional Loan and Notes
Obligations (as defined in the Intercreditor Agreement), including, in the case
of each of the preceding clauses (a), (b) and (c), attorneys’ fees and expenses
and any interest, fees or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding (clauses (a), (b) and (c) being hereinafter
referred to as the “Secured Obligations”);

NOW, THEREFORE, for and in consideration of the recitals made above, the
financial accommodations provided under the Credit Agreement and the Indenture
which directly or indirectly benefit the Grantors, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition herein shall have the meanings ascribed
thereto in the Credit Agreement. Any terms used in this Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein or in the Credit Agreement; provided, however, that to
the extent that the UCC is used to define any term herein and such term is
defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 of the UCC shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

 

2



--------------------------------------------------------------------------------

(a) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing or related to such Grantor’s assets
(including the Collateral) or liabilities, each Grantor’s Records relating to
such Grantor’s business operations or financial condition, and each Grantor’s
goods or General Intangibles related to such information).

(b) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(c) “Chattel Paper” means chattel paper (as that term is defined in the UCC) and
includes tangible chattel paper and electronic chattel paper.

(d) “Collateral” has the meaning specified therefor in Section 2.

(e) “Commercial Tort Claims” means commercial tort claims with a value in excess
of $1,000,000 (as that term is defined in the UCC), and includes those
commercial tort claims listed on Schedule 1.

(f) “Copyrights” means copyrights and copyright registrations, including the
copyright registrations and recordings thereof and all applications in
connection therewith listed on Schedule 2, and (i) all reissues, continuations,
extensions or renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past or future infringements or dilutions thereof, (iii) the right
to sue for past, present and future infringements and dilutions thereof,
(iv) the goodwill of each Grantor’s business symbolized by the foregoing and
connected therewith, and (v) all of each Grantor’s rights corresponding to the
foregoing throughout the world.

(g) “Copyright Security Agreement” means each Copyright Security Agreement among
the Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit B attached hereto,
pursuant to which the Grantors have granted to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all their respective
Copyrights.

(h) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(i) “Deposit Account” means any deposit account (as that term is defined in the
UCC).

(j) “Equipment” means equipment (as that term is defined in the UCC).

(k) “Event of Default” means an Event of Default as defined in either the Credit
Agreement or the Indenture or any Additional Loan and Notes Agreements (as
defined in the Intercreditor Agreement).

(l) “Foreign Stock Subsidiary” has the meaning specified therefor in Section 2.

 

3



--------------------------------------------------------------------------------

(m) “General Intangibles” means general intangibles (as that term is defined in
the UCC) and, in any event, including payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, uncertificated Equity Interests not
constituting a security (as defined in the UCC), and any other personal property
other than commercial tort claims, money, Accounts, Chattel Paper, Deposit
Accounts, goods, Investment Related Property, Negotiable Collateral, and oil,
gas, or other minerals before extraction.

(n) “Grantor” and “Grantors” have the meanings specified therefor in the
recitals to this Agreement.

(o) “Guarantors” has the meaning specified therefor in the recitals to this
Agreement.

(p) “Indenture” has the meaning specified in the recitals to this Agreement.

(q) “Intellectual Property” means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks and trade secrets, the goodwill associated with
such Trademarks and trade secrets and customer lists.

(r) “Intellectual Property Licenses” means rights under or interest in any
Patent, Trademark, Copyright or other Intellectual Property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement, including the license
agreements listed on Schedule 3, and the right to use the foregoing in
connection with the enforcement of the Secured Parties’ rights under the Loan
Documents and the Senior Note Documents, including this Agreement and the other
Security Documents, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses.

(s) “Inventory” means inventory (as that term is defined in the UCC).

(t) “Investment Related Property” means (i) investment property (as that term is
defined in the UCC), and (ii) all of the following regardless of whether
classified as investment property under the UCC: all Pledged Interests; Pledged
Operating Agreements; and Pledged Partnership Agreements.

(u) “Lenders” has the meaning specified therefor in the recitals to this
Agreement.

 

4



--------------------------------------------------------------------------------

(v) “Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts and documents (as such terms are defined
in the UCC).

(w) “Patents” means patents and patent applications, including the patents and
patent applications listed on Schedule 4, and (i) all renewals thereof, (ii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iii) the right to sue for past, present and future
infringements and dilutions thereof, and (iv) all of each Grantor’s rights
corresponding to the foregoing throughout the world.

(x) “Patent Security Agreement” means each Patent Security Agreement among the
Grantors, or any of them, and the Collateral Agent, for the benefit of the
Secured Parties, in substantially the form of Exhibit C attached hereto,
pursuant to which the Grantors have granted to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all their respective
Patents.

(y) “Pledged Companies” means, each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Subsidiary of any Grantor, all or a portion
of whose Equity Interests, is acquired or otherwise owned by a Grantor after the
Agreement Date.

(z) “Pledged Interests” means all of each Grantor’s right, title and interest in
and to all of the Equity Interests now or hereafter owned by such Grantor,
regardless of class or designation, including, in each of the Pledged Companies,
and all substitutions therefor and replacements thereof, all proceeds thereof
and all rights relating thereto, including any certificates representing the
Equity Interests, the right to request after the occurrence and during the
continuation of an Event of Default that such Equity Interests be registered in
the name of the Collateral Agent or any of its nominees, the right to receive
any certificates representing any of the Equity Interests and the right to
require that such certificates be delivered to the Collateral Agent together
with undated powers or assignments of investment securities with respect
thereto, duly endorsed in blank by such Grantor, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and of all dividends, distributions of income, profits, surplus, or
other compensation by way of income or liquidating distributions, in cash or in
kind, and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.

(aa) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit D to this Agreement.

(bb) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(cc) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

5



--------------------------------------------------------------------------------

(dd) “Proceeds” has the meaning specified therefor in Section 2.

(ee) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.

(ff) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(gg) “Refinance” means, in respect of any indebtedness, to refinance, extend,
renew, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement, and the terms “Refinanced” and “Refinancing” have correlative
meanings.

(hh) “Secured Obligations” has the meaning specified in the recitals to this
Agreement.

(ii) “Securities Account” means any securities account (as that term is defined
in the UCC).

(jj) “Security Interest” has the meaning specified therefor in Section 2.

(kk) “Secured Parties” has the meaning specified in the recitals to this
Agreement.

(ll) “Senior Note Holders” has the meaning specified in the recitals to this
Agreement.

(mm) “Senior Secured Notes “ has the meaning specified in the recitals to this
Agreement

(nn) “Supporting Obligations” means supporting obligations (as such term is
defined in the UCC), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments,
or Investment Related Property.

(oo) “Trademarks” means trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 6, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iii) the right to sue for past, present and future infringements and dilutions
thereof, (iv) the goodwill of each Grantor’s business symbolized by the
foregoing and connected therewith, and (v) all of each Grantor’s rights
corresponding to the foregoing throughout the world.

 

6



--------------------------------------------------------------------------------

(pp) “Trademark Security Agreement” means each Trademark Security Agreement
among the Grantors, or any of them, and the Collateral Agent, for the benefit of
the Secured Parties, in substantially the form of Exhibit E attached hereto,
pursuant to which the Grantors have granted to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all their respective
Trademarks.

(qq) “Trustee” has the meaning specified in the recitals to this Agreement.

(rr) “URL” means “uniform resource locator,” an internet web address.

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all personal property of such Grantor whether now owned or
hereafter acquired or arising and wherever located, including such Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”, subject to
the succeeding paragraph):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s interest with respect to any Deposit Account;

(e) all of such Grantor’s Equipment and fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s rights in respect of Supporting Obligations;

(k) all of such Grantor’s interest with respect to any Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
the Collateral Agent or any Secured Party; and

 

7



--------------------------------------------------------------------------------

(m) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or commercial tort claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
property of the Grantors, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing Collateral (the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to any Grantor or the
Collateral Agent from time to time with respect to any of the Investment Related
Property.

Notwithstanding any of the other provisions set forth in this Section 2 to the
contrary, the term Collateral and the terms set forth in this Section 2 defining
the components of Collateral (and the defined terms which such components
directly or indirectly comprise in turn) shall not include, and this Agreement
shall not constitute a grant of a security interest in (i) any intent-to-use
United States trademark application for which an amendment to allege use or
statement of use has not been filed and accepted by the United States Patent and
Trademark Office (provided that each such intent-to-use application shall be
considered Collateral immediately and automatically upon such filing and
acceptance), (ii) any instrument, Investment Related Property (to the extent
issued by or pertaining to a Person other than a Grantor or a Subsidiary
thereof), contract, license, permit or other General Intangible which by its
terms, or under Applicable Law, or (in the case of such Investment Related
Property) by the terms of any applicable organizational document or bylaws or
similar agreement, cannot be, or requires any consent (which has not been
obtained) to be, pledged, transferred or assigned by Grantor, or to the extent
that granting a security interest therein without a consent, waiver, or
amendment (which has not been obtained) would result in a breach or default
under, or give rise to a right by any party to terminate, the instrument,
Investment Related Property (or applicable organizational document or bylaws or
similar agreement), contract, license, permit or General Intangible (in each
case after giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of
the UCC (or any successor provision or provisions) or any other applicable law);
provided, however, that with respect to any potential Collateral described in
this clause (ii) requiring a consent, waiver or amendment prior to the effective
grant of a security interest, the affected Grantor shall have used commercially
reasonable efforts to obtain such consent, waiver or amendment, (iii) any FCC
License or any State PUC License, or assets subject thereto, solely at such
times and to the extent that a security interest in such FCC License or such
State PUC License is not permitted under Applicable Law, (iv) any Equity
Interests of (x) a Person formed under the laws of a jurisdiction other than the
United States or any State of the United States or the District of Columbia or
(y) a Person that is a “controlled foreign corporation” (or several thereof) as
defined in Section 957(a) of the Code (any such Person described in clause
(x) or (y), a “Foreign Stock Subsidiary”) in excess of 65% of the outstanding
Equity Interests of such Foreign Stock Subsidiary and any Equity Interests of a
Subsidiary of any Foreign Stock Subsidiary, (v) any property owned by any
Grantor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money or capital or finance lease obligation permitted to be
incurred pursuant to the Credit Agreement and the Indenture if (and in each case
only for so long as) the contract or other agreement in which such Lien is
granted (or the documentation providing for such purchase money, project
financing or capital or finance lease obligation) prohibits the creation of any
other Lien on such property, except to the extent that the term in such contract
or other agreement providing for such prohibition is ineffective under
Applicable Law, and (vi) any Equity Interests or other securities of any
Subsidiary of a Grantor in excess of the maximum amount of such Equity Interests
or securities that could be included in the Collateral without creating a
requirement pursuant to Rule 3-16 of Regulation S-X under the Securities Act for
separate financial statements of such Subsidiary to be included in filings by
any direct or indirect parent of such Subsidiary with the SEC.

 

8



--------------------------------------------------------------------------------

3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the prompt and complete payment as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), in full and in cash, and performance of all of the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Agreement secures the performance and payment
of all amounts which constitute part of the Secured Obligations and would be
owed by the Grantors, or any of them, to the Collateral Agent or any Secured
Party, but for the fact that they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral in accordance with their terms, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Collateral Agent or any Secured
Party of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under such contracts and agreements included in the
Collateral, and (c) no Secured Party shall have any obligation or liability
under such contracts and agreements included in the Collateral by reason of this
Agreement, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Credit Agreement, the other Loan Documents, the Indenture and the
other Senior Note Documents, the Grantors shall have the right to possession and
enjoyment of the Collateral, subject to and upon the terms hereof and of the
Credit Agreement, the other Loan Documents, the Indenture and the other Senior
Note Documents. Without limiting the generality of the foregoing, it is the
intention of the parties hereto that record and beneficial ownership of the
Pledged Interests, including all voting, consensual, and dividend rights, shall
remain in the applicable Grantor owning such Pledged Interests from time to time
until the occurrence and during the continuance of an Event of Default and until
the Collateral Agent shall notify the applicable Grantor of the Collateral
Agent’s exercise of voting, consensual, or dividend rights with respect to the
Pledged Interests pursuant to Section 16.

5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:

(a) The exact legal name of each of the Grantors as of the Agreement Date is set
forth on the signature pages of this Agreement or on a written notice provided
to the Collateral Agent pursuant to Section 8.7(e) of the Credit Agreement. No
Grantor conducts as of the Agreement Date, and, during the five-year period
immediately preceding the Agreement Date, no Grantor has conducted business
under any trade name or other name other than those set forth on Schedule 7.

 

9



--------------------------------------------------------------------------------

(b) Such Grantor’s organizational identification number (within the meaning of
Section 9-516(b)(5)(C)(iii) of the applicable provision of the Uniform
Commercial Code in effect in the state applicable to such Grantor), and its
chief executive office, principal place of business and the place where such
Grantor maintains its records concerning the Collateral are set forth, as of the
Agreement Date, on Schedule 7. If such Grantor is a corporation, limited
liability company, limited partnership, corporate trust or other registered
organization, the state under whose law such registered organization was
organized is set forth, as of the Agreement Date, on Schedule 7.

(c) Schedule 8 sets forth all Real Property owned by the Grantors (and
constituting ownership in fee simple) as of the Agreement Date, except for Real
Property with a value less than $5,000,000.

(d) As of the Agreement Date, no Grantor has any interest in, or title to, any
registered Copyrights, Patents, or Trademarks, or material Intellectual Property
Licenses, except as set forth on Schedules 2, 4, 6, and 3, respectively. This
Agreement is effective to create a valid and continuing Lien on such Copyrights,
Intellectual Property Licenses, Patents and Trademarks and, upon filing of the
Copyright Security Agreement with the United States Copyright Office and filing
of the Patent Security Agreement and the Trademark Security Agreement with the
United States Patent and Trademark Office, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 9, all action
necessary or desirable to perfect the Security Interest in and to each Grantor’s
registered Patents, Trademarks, or Copyrights has been taken and such perfected
Security Interests are enforceable as such as against any and all creditors of
and purchasers from any Grantor. No Grantor has any interest in any Copyright
that is necessary in connection with the operation of such Grantor’s business,
except (i) for those Copyrights identified on Schedule 2 which have been
registered with the United States Copyright Office or (ii) for those Copyrights
which the failure to register with the United States Copyright Office could not
reasonably be expected to have a Materially Adverse Effect.

(e) This Agreement creates a valid security interest in the Collateral of each
of the Grantors, to the extent a security interest therein can be created under
the UCC, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the UCC, all filings and other actions necessary to
perfect such security interest have been duly taken or will have been taken upon
the filing of financing statements listing each applicable Grantor, as a debtor,
and the Collateral Agent, as secured party, in the jurisdictions listed next to
such Grantor’s name on Schedule 9. Upon the making of such filings, the
Collateral Agent shall have a first priority perfected security interest in the
Collateral of each Grantor to the extent such security interest can be perfected
by the filing of a financing statement subject only to Permitted Liens. All
action reasonably required by the Collateral Agent by any Grantor necessary to
secure, protect and perfect such security interest on each item of Collateral
has been duly taken.

 

10



--------------------------------------------------------------------------------

(f) (i) Except for the Security Interest created hereby, other Liens created by
the Credit Agreement, the other Loan Documents, the Indenture, the Senior Note
Documents, any Additional Loan and Notes Agreement (as defined in the
Intercreditor Agreement) and other Permitted Liens, each Grantor is and will at
all times be the sole holder of record and the legal and beneficial owner, with
good and marketable title (and full right and authority to pledge, grant and
assign), free and clear of all Liens, of the Pledged Interests indicated on
Schedule 5 as being owned by such Grantor and, when acquired by such Grantor,
any Pledged Interests acquired after the Agreement Date; (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and nonassessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Equity Interests of the Pledged Companies of such Grantor
identified on Schedule 5, as supplemented or modified by any Pledged Interests
Addendum or any supplement in the form attached hereto as Exhibit A; (iii) such
Grantor has the right and requisite authority to pledge the Investment Related
Property pledged by such Grantor to the Collateral Agent as provided herein;
(iv) all actions necessary or desirable to perfect, establish the first priority
of, or otherwise protect, the Collateral Agent’s Security Interest in the
Investment Related Property, and the proceeds thereof, will have been duly
taken, (A) upon the execution and delivery of this Agreement, (B) upon the
taking of possession by the Collateral Agent of any certificates constituting
the Pledged Interests, to the extent such Pledged Interests are represented by
certificates, together with undated powers endorsed in blank by the applicable
Grantor, (C) upon the filing of financing statements in the applicable
jurisdiction set forth on Schedule 9 for such Grantor with respect to the
Pledged Interests of such Grantor that are not represented by certificates,
(D) with respect to any Securities Accounts, upon the delivery of Blocked
Account Agreements with respect thereto and (E) with respect to any
uncertificated Pledged Interests, upon a notation that the Collateral Agent is
the registered owner of such Pledged Interest recorded in the appropriate
corporate books and/or records of the applicable Grantor; and (v) each Grantor
has delivered to and deposited with the Collateral Agent (or, with respect to
any Pledged Interests created or obtained after the Agreement Date, will deliver
and deposit in accordance with Sections 6(a) and 8) all certificates
representing the Pledged Interests owned by such Grantor to the extent such
Pledged Interests are represented by certificates, and undated powers endorsed
in blank with respect to such certificates. None of the Pledged Interests owned
or held by such Grantor has been issued or transferred in violation of any
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject. In addition, no
effective financing statement or other instrument similar in effect covering all
or any part of the Pledged Interests or listing any Grantor as debtor with
respect thereto, is on file in any recording office, having been authorized by
such Grantor, except as may have been filed in favor of the Collateral Agent
pursuant to this Agreement.

(g) If, except as contemplated by Section 9, any consent, approval,
authorization, or other order or other action by, or any notice to or filing
with, any Governmental Authority or any other Person that has not been obtained
is required (i) for the grant of a Security Interest by such Grantor in and to
the Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Related Property or the remedies in respect of
the Collateral pursuant to this Agreement, except as may be required in
connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally, then, upon the
reasonable request of the Collateral Agent, each Grantor agrees to use it
commercially reasonable efforts to assist the Collateral Agent in obtaining as
soon as practicable any such necessary approvals or consent for the exercise of
any such remedies and rights.

 

11



--------------------------------------------------------------------------------

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with the
Collateral Agent and the Secured Parties that from and after the date of this
Agreement and until the date of termination of this Agreement in accordance with
Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral (except for a
letter of credit or instrument with a face amount less than $1,000,000,
individually, or $5,000,000, in the aggregate for all Grantors), Investment
Related Property, or Chattel Paper (except for Chattel Paper in a face amount
less than $1,000,000, individually, or $5,000,000, in the aggregate), and if and
to the extent that perfection or priority of the Collateral Agent’s Security
Interest is dependent on or enhanced by possession, the applicable Grantor,
promptly upon the request of the Collateral Agent and in accordance with
Section 8 hereof, shall execute such other documents and instruments as shall be
reasonably requested by the Collateral Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral (except for a letter
of credit or instrument with a face amount less than $1,000,000, individually,
or $5,000,000, in the aggregate for all Grantors), Investment Related Property,
or Chattel Paper (except for Chattel Paper in a face amount less than
$1,000,000, individually, or $5,000,000, in the aggregate) to the Collateral
Agent, together with such undated powers endorsed in blank as shall be
reasonably requested by the Collateral Agent;

(b) Chattel Paper.

(i) Each Grantor shall take all steps necessary to grant the Collateral Agent
control of all electronic Chattel Paper (except for Chattel Paper in a face
amount less than $1,000,000, individually, or $5,000,000, in the aggregate for
all Grantors) in accordance with the UCC and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction; and

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(except for Chattel Paper or instruments in a face amount less than $1,000,000,
individually, or $5,000,000, in the aggregate) (which retention of possession
shall be subject to the extent permitted hereby, by the other Loan Documents and
the other Senior Note Documents), promptly upon the request of the Collateral
Agent, such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of SunTrust Bank, as the Collateral Agent for
the benefit of the Secured Parties”;

(c) Control Agreements.

(i) Each Grantor shall obtain an authenticated Blocked Account Agreement from
each bank holding a Deposit Account, in form and substance satisfactory to the
Collateral Agent, to the extent required pursuant to Section 6.11 of the Credit
Agreement and Section 11.08 of the Indenture; and

 

12



--------------------------------------------------------------------------------

(ii) Each Grantor shall obtain an authenticated Blocked Account Agreement from
each bank holding a Securities Account, in form and substance satisfactory to
the Collateral Agent, to the extent required pursuant to Section 6.11 of the
Credit Agreement;

(d) Letter of Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit in a face amount greater than $1,000,000, individually, or
$5,000,000, in the aggregate for all Grantors, shall promptly (and in any event
within five (5) Business Days after becoming a beneficiary), notify the
Collateral Agent thereof and, upon the request by the Collateral Agent, enter
into a tri-party agreement with the Collateral Agent and the issuer or
confirmation bank with respect to letter-of-credit rights (as that term is
defined in the UCC) assigning such letter-of-credit rights to the Collateral
Agent and directing all payments thereunder to the Collateral Agent, all in form
and substance reasonably satisfactory to the Collateral Agent;

(e) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
five (5) Business Days of receipt thereof), notify the Collateral Agent in
writing upon incurring or otherwise obtaining a Commercial Tort Claim after the
date hereof against any third party, with a value in excess of $1,000,000 and,
upon request of the Collateral Agent, promptly amend Schedule 1, authorize the
filing of additional financing statements or amendments to existing financing
statements and do such other acts or things deemed necessary or desirable by the
Collateral Agent to give the Collateral Agent a first priority, perfected
security interest in any such Commercial Tort Claim;

(f) Intentionally Omitted;

(g) Intellectual Property.

(i) Upon request of the Collateral Agent, in order to facilitate filings with
the United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and deliver to the Collateral Agent one or
more Copyright Security Agreements, Trademark Security Agreements, or Patent
Security Agreements to evidence the Collateral Agent’s Lien on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) Each Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of such Grantor’s business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks pending as of the date hereof or hereafter until the termination
of this Agreement, (C) to prosecute diligently any patent application that is
part of the Patents pending as of the date hereof or hereafter until the
termination of this Agreement, and (D) to take all reasonable and necessary
action to preserve and maintain all of such Grantor’s Trademarks, Patents,
Copyrights, Intellectual Property Licenses, and its rights therein, including
the filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings.
Each Grantor shall promptly file an application with the United States Copyright
Office for any Copyright that has not been registered with the United States
Copyright Office if such Copyright is necessary in connection with the operation
of such Grantor’s business. Any expenses incurred in connection with the
foregoing shall be borne by the appropriate Grantor. Each Grantor further agrees
not to abandon any Trademark, Patent, Copyright, or Intellectual Property
License that is necessary or economically desirable in the operation of such
Grantor’s business without the prior written consent of the Collateral Agent;

 

13



--------------------------------------------------------------------------------

(iii) The Grantors acknowledge and agree that Secured Parties shall have no
duties with respect to the Trademarks, Patents, Copyrights, or Intellectual
Property Licenses. Without limiting the generality of this Section 6(g), the
Grantors acknowledge and agree that no Secured Party shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but the Collateral Agent or any Secured Party may do so at its option from and
after the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including fees and expenses of
attorneys and other professionals) shall be for the sole account of the Borrower
and shall be chargeable to the Loan Account; and

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Collateral Agent prompt written notice thereof. Promptly upon
any such filing, each Grantor shall comply with Section 6(g)(i) hereof;

(h) Investment Related Property.

(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Agreement Date, it shall within ten (10) Business Days of
receipt thereof, deliver to the Collateral Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;

(ii) All sums of money and property paid or distributed in respect of the
Investment Related Property which are received by any Grantor after the
occurrence and during the continuance of an Event of Default shall be held by
the Grantors in trust for the benefit of the Collateral and, if required by the
Collateral Agent, segregated from such Grantor’s other property (provided that
if the Event of Default is an Event of Default pursuant to subsections b, g, or
h of Section 9.1 of the Credit Agreement, such sums of money or property shall
be immediately segregated from Grantor’s other property by Grantor, whether or
not the Collateral Agent requests such segregation);

(iii) Each Grantor shall promptly deliver to the Collateral Agent a copy of each
material written notice or other communication received by it in respect of any
Pledged Interests, subject to Applicable Law;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests other than as permitted in
the Credit Agreement and the Indenture;

 

14



--------------------------------------------------------------------------------

(v) Each Grantor agrees that it will cooperate with the Collateral Agent in
obtaining all necessary approvals and making all necessary filings under
federal, state, local, or foreign law in connection with the Security Interest
on the Investment Related Property or any sale or transfer thereof; and

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction, unless such Pledged
Interests are duly certificated, endorsed and delivered to the Collateral Agent
in accordance herewith;

(i) Real Property; Fixtures. Each Grantor covenants and agrees that (i) upon the
acquisition of any fee interest in Real Property in excess of $5,000,000 in
value it will promptly (and in any event within five (5) Business Days of
acquisition) notify the Collateral Agent of the acquisition of such Real
Property and (ii) upon the acquisition of any fee interest in Real Property in
excess of $5,000,000 in value, it will grant to the Collateral Agent, for the
benefit of the Secured Parties, a first priority Mortgage, subject to Permitted
Liens, on each such acquired fee interest in Real Property now or hereafter
owned by such Grantor and shall deliver such other documentation and opinions,
in form and substance reasonably satisfactory to the Collateral Agent, in
connection with the grant of such Mortgage as the Collateral Agent shall request
in its Permitted Discretion, including title insurance policies, financing
statements, fixture filings and environmental audits and such Grantor shall pay
all recording costs, intangible taxes and other fees and costs (including
attorneys’ fees and expenses) incurred in connection therewith. Each Grantor
acknowledges and agrees that, to the extent permitted by Applicable Law, all of
the Collateral shall remain personal property regardless of the manner of its
attachment or affixation to real property;

(j) Transfers and Other Liens. The Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement and the Indenture, or (ii) create or permit to exist any Lien upon or
with respect to any of the Collateral of any of the Grantors, except for
Permitted Liens. The inclusion of Proceeds in the Collateral shall not be deemed
to constitute the Collateral Agent’s consent to any sale or other disposition of
any of the Collateral except as expressly permitted in this Agreement or the
other Loan Documents and the Indenture or the other Senior Note Documents;

 

15



--------------------------------------------------------------------------------

(k) General Intangibles. To the extent that any asset purchase agreement or
similar document in respect of any acquisition permitted under the Credit
Agreement and the Indenture prohibits the grant of a security interest in any
Grantor’s interest therein (including any provision stating that such grant
would constitute a default under, or give rise to the right to terminate, such
agreement), such Grantor shall use good faith commercially reasonable efforts to
secure the consent to the granting of such security interest from each
counterparty thereto on or prior to the date of consummation of such
acquisition. To the extent that any other agreement (including any other
Material Contract) contains any enforceable provision prohibiting the grant of a
security interest in any Grantor’s interest therein (including any provision
stating that such grant would constitute a default under, or give rise to the
right to terminate, such agreement), such Grantor shall use good faith
commercially reasonable efforts to secure the consent to the granting of such
security interest from each counterparty thereto within 30 days of any request
by the Collateral Agent to do so; provided, however, that if the applicable
counterparty is an Affiliate of such Grantor, such Grantor shall be required to
secure the consent of such Affiliate to the granting of a security interest
within 30 days of the Collateral Agent’s request; and

(l) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in any event within ten (10) Business Days of acquiring or obtaining such
Collateral) notify the Collateral Agent in writing upon (i) acquiring or
otherwise obtaining any Collateral after the date hereof consisting of
Trademarks, Patents, Copyrights, Intellectual Property Licenses, Investment
Related Property, Chattel Paper (electronic, tangible or otherwise), documents
(as defined in Article 9 of the UCC), promissory notes (as defined in the UCC),
or instruments (as defined in the UCC) or (ii) any amount payable under or in
connection with any of the Collateral being or becoming evidenced after the date
hereof by any Chattel Paper, documents, promissory notes, or instruments and, in
each such case upon the request of the Collateral Agent and in accordance with
Section 8 hereof, promptly execute such other documents, or if applicable,
deliver such Chattel Paper, other documents or certificates evidencing any such
Investment Related Property in accordance with Section 6 hereof and do such
other acts or things deemed necessary or desirable by the Collateral Agent to
secure, perfect, or protect the Collateral Agent’s Security Interest therein.

Notwithstanding anything to the contrary contained herein, the Grantors shall
not be required to deliver any document or certificate or take any further
action to perfect the security interest in the Equity Interests of CoBank, ACB,
so long as such Investments are not acquired through the expenditure of any cash
or other assets of any Grantor, other than a one time membership fee in an
amount not to exceed $1,000.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents and the other Senior Note
Documents referred to below in the manner so indicated.

(a) Credit Agreement; Indenture. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement with respect
to the rights and interests of the Lender Group, such provision of this
Agreement shall control. In the event of any conflict between any provision in
this Agreement and a provision in the Indenture with respect to the rights and
interests of the Trustee or the Senior Note Holders, such provision of this
Agreement shall control. In the event of any conflict between any provision of
this Agreement and a provision in any Additional Loan and Notes Agreement (as
defined in the Intercreditor Agreement) with respect to the rights and interests
of any Additional Loan and Notes Secured Parties (as defined in the
Intercreditor Agreement) such provision of this Agreement shall control.

 

16



--------------------------------------------------------------------------------

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of the Collateral Agent hereunder.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at such Grantor’s own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary to perfect or that
the Collateral Agent may reasonably request in order to secure, perfect and
protect, any Security Interest granted or purported to be granted hereby or that
may be necessary to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.

(b) Each Grantor authorizes the filing by the Collateral Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to the Collateral Agent such other instruments or notices, as may be
necessary or as the Collateral Agent may request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.

(c) Each Grantor authorizes the Collateral Agent at any time and from time to
time to file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor”,
“all assets of debtor”, “all assets of the Debtor, whether now existing or
hereafter acquired” or words of similar effect, (ii) describing the Collateral
as being of equal or lesser scope or with greater detail, or (iii) that contain
any information required by part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by the Collateral Agent in
any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

9. FCC Licenses; State PUC Licenses; Related Collateral.

(a) The Collateral Agent’s rights hereunder (and the rights of any receiver
appointed by reason of the exercise of remedies hereunder) with respect to the
FCC Licenses and the State PUC Licenses and any Collateral subject to such FCC
Licenses and State PUC Licenses, are expressly subject to, and limited by any
obligations and/or restrictions imposed by, the Communications Act and State
Telecommunication Laws, as applicable. Prior to the exercise by the Collateral
Agent (or any receiver appointed by reason of the exercise of remedies
hereunder) of any power, rights, privilege, or remedy pursuant to this Agreement
which requires any consent, approval, or authorization of the FCC or any other
Governmental Authority, the Grantors, at the request of the Collateral Agent,
will execute and deliver, or will cause the execution and delivery of, all
applications, certificates, instruments, and other documents and papers that the
Collateral Agent determines may be required to obtain such consent, approval, or
authorization. Without limiting the generality of the foregoing, each such
Grantor will promptly upon request by the Collateral Agent (or any such receiver
so appointed) execute and deliver the appropriate portions of applications to
the FCC or any other Governmental Authority for its consent to the assignment of
or the direct or indirect transfer of control of the FCC Licenses and State PUC
Licenses issued to such Grantor and/or any Collateral subject to such FCC
Licenses and State PUC Licenses and use its commercially reasonable efforts,
upon the request of the Collateral Agent (or any receiver so appointed) to
assist in obtaining from the FCC or such other Governmental Authority the
necessary consent, approval and authorization, if any, for the assignment of or
the direct or indirect transfer of control of such FCC Licenses, such State PUC
Licenses, and any Collateral subject to such FCC Licenses or State PUC Licenses
to the Collateral Agent or its designee upon or following acceleration of the
payment of the Secured Obligations.

 

17



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement but
without waiving or limiting any obligations of any Grantor hereunder, neither
the Collateral Agent nor any receiver appointed by reason of the exercise of
remedies hereunder shall control, supervise, direct, or manage, or attempt to
control, supervise, direct, or manage, the business of any Grantor, in any case
that would constitute or result in any assignment of any FCC License or State
PUC License or any Collateral subject to such FCC Licenses or State PUC
Licenses, or a direct or indirect transfer of control of any Grantor, any FCC
License or any State PUC License, whether de jure or de facto, if such
assignment or such direct or indirect transfer of control would require under
the Communications Laws or State Telecommunications Laws (including the written
rules and regulations promulgated thereunder) the prior approval of the FCC or
any PUC without first obtaining such approval.

(c) Each Grantor agrees to take any action which the Collateral Agent may
request in order to obtain and enjoy the full rights and benefits granted to the
Collateral Agent by this Agreement, including the use of its commercially
reasonable efforts to assist in obtaining approval of the FCC or any other
Governmental Authority for any action or transaction contemplated by this
Agreement which is then required by law, and specifically, without limitation,
upon request following the occurrence of an Event of Default, to prepare, sign,
and file (or cause to be prepared, signed, and filed) with the FCC or any PUC
any portion of any application or applications for consent to the assignment or
the direct or indirect transfer of control of the FCC Licenses or State PUC
Licenses or any Collateral subject to such FCC Licenses or State PUC Licenses
required to be signed by such Grantor and necessary or appropriate under the
Communications Laws or State Telecommunications Laws (including the written
rules and regulations promulgated thereunder) for approval of (i) any sale or
transfer of any of the capital stock or other Collateral of such Grantor or any
Pledged Company or (ii) any direct or indirect transfer of control of Grantor or
any Pledged Company or any FCC License or any State PUC License held by such
Grantor or any Pledged Company.

10. Collateral Agent’s Right to Perform Contracts. Upon the occurrence and
during the continuance of an Event of Default, Collateral Agent (or its
designee) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could.

 

18



--------------------------------------------------------------------------------

11. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Collateral Agent its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise, at
such time as an Event of Default has occurred and is continuing, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(c) to file any claims or take any action or institute any proceedings which the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral of such Grantor or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Collateral;

(d) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(e) to use any Equipment, fixtures, furniture, machinery, labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights,
Intellectual Property Licenses, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(f) The Collateral Agent on behalf of the Secured Parties shall have the right,
but shall not be obligated, to bring suit in its own name to enforce the
Trademarks, Patents, Copyrights and Intellectual Property Licenses and, if the
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of the Collateral Agent, do any and all lawful acts and execute any
and all proper documents required by the Collateral Agent in aid of such
enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

12. Collateral Agent May Perform. If any of the Grantors fails to perform any
agreement contained herein (after giving effect to all applicable grace
periods), the Collateral Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable, jointly and severally, by the Grantors.

 

19



--------------------------------------------------------------------------------

13. Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect the Collateral Agent’s interest in the
Collateral, for the benefit of the Secured Parties, and shall not impose any
duty upon the Collateral Agent to exercise any such powers. Except for the safe
custody of any Collateral in the Collateral Agent’s (or its agents’ or bailees’)
possession or control and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its actual possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
the Collateral Agent or the Collateral Agent’s designee may (a) notify Account
Debtors of any Grantor that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral have been assigned to the Collateral Agent, for the
benefit of the Secured Parties, or that the Collateral Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral directly, and any collection costs and expenses shall
constitute part of such Grantor’s Secured Obligations under the Loan Documents
and the Senior Note Documents.

15. Disposition of Pledged Interests by the Collateral Agent. None of the
Pledged Interests existing as of the date of this Agreement are, and none of the
Pledged Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration or qualification. Each Grantor understands that in
connection with such disposition, the Collateral Agent may approach only a
restricted number of potential purchasers and further understands that a sale
under such circumstances may yield a lower price for the Pledged Interests than
if the Pledged Interests were registered and qualified pursuant to federal and
state securities laws and sold on the open market. Each Grantor, therefore,
agrees that: (a) if the Collateral Agent shall, pursuant to the terms of this
Agreement, sell or cause the Pledged Interests or any portion thereof to be sold
at a private sale, the Collateral Agent shall have the right to rely upon the
advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that the
Collateral Agent has handled the disposition in a commercially reasonable
manner.

 

20



--------------------------------------------------------------------------------

16. Voting Rights.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) the Collateral Agent may, at its option, and with prior notice to any
Grantor, and in addition to all rights and remedies available to the Collateral
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, and all other ownership or consensual rights in respect of the
Pledged Interests owned by such Grantor, but under no circumstances is the
Collateral Agent obligated by the terms of this Agreement to exercise such
rights, (ii) if the Collateral Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints the Collateral Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner the Collateral Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be and (iii) each Grantor
shall be entitled to receive and retain any and all dividends, interest and
other distributions paid in respect of the Pledged Interests of such Grantor if
and to the extent that the payment thereof is not otherwise prohibited by the
terms of the Loan and Notes Agreements; provided, however, that any and all
(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Interests,
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus and (C) cash paid, payable or otherwise distributed in respect
of principal of, or in redemption of, or in exchange for, any Pledged Interests,
in each case, if requested by the Collateral Agent, shall be, and shall be
forthwith delivered to the Collateral Agent to hold as Pledged Interests in
accordance with the terms of the Intercreditor Agreement (provided that if the
Event of Default is an Event of Default pursuant to subsections b, g, or h of
Section 9.1 of the Credit Agreement, such dividends or cash shall be delivered
to Collateral Agent to hold as Pledged Interests in accordance with the terms of
the Intercreditor Agreement, whether or not the Collateral Agent requests such
delivery) and shall, if received by such Grantor, be received in trust for the
benefit of the Collateral Agent, and if requested by the Collateral Agent in its
Permitted Discretion, be segregated from the other property or funds of such
Grantor and be forthwith delivered to the Collateral Agent as Pledged Interests
in accordance with the terms of the Intercreditor Agreement in the same form as
so received (with any necessary indorsement) (provided that if the Event of
Default is an Event of Default pursuant to subsections b, g, or h of Section 9.1
of the Credit Agreement, such cash or dividends shall be immediately segregated
from Grantor’s other property by Grantor, whether or not the Collateral Agent
requests such segregation). The power-of-attorney granted hereby is coupled with
an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of the Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests which would (i) affect
the grant, perfection or priority of the Liens granted to the Collateral Agent
and the Secured Parties, (ii) materially diminish the value of the Collateral,
taken as a whole, or (iii) affect the ability of the Collateral Agent or any of
the Secured Parties to realize or foreclose on the Collateral.

 

21



--------------------------------------------------------------------------------

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein, in the other Loan Documents,
in the other Senior Note Documents or otherwise available to it, all the rights
and remedies of a secured party upon default under the UCC (whether or not the
UCC applies to the affected Collateral) or any other Applicable Law. Without
limiting the generality of the foregoing, each Grantor expressly agrees that, in
any such event, the Collateral Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any of the Grantors or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the UCC or any other
Applicable Law), may take immediate possession of all or any portion of the
Collateral and (i) require the Grantors to, and each Grantor hereby agrees that
it will at its own expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at one or more locations where such
Grantor regularly maintains Inventory or such other location as the Collateral
Agent may request, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit, and
upon such other terms as the Collateral Agent may deem commercially reasonable.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days notice to any of the Grantors of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the UCC. the Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) The Collateral Agent is hereby granted a non-exclusive license or other
right to use, without liability for royalties or any other charge, each
Grantor’s labels, Patents, Copyrights, Intellectual Property Licenses, rights of
use of any name, trade secrets, trade names, Trademarks, service marks and
advertising matter, URLs, domain names, industrial designs, other industrial or
Intellectual Property, Equipment, fixtures, furniture, machinery or any property
of a similar nature, whether owned by any of the Grantors or with respect to
which any of the Grantors have rights under license, sublicense, or other
agreements, as it pertains to the Collateral, in preparing for sale, advertising
for sale and selling any Collateral, and each Grantor’s rights under all
licenses and all franchise agreements shall inure to the benefit of the
Collateral Agent in each case, to the extent permitted under applicable licenses
or as permitted under Applicable Law.

(c) Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Intercreditor
Agreement. In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Grantor shall remain jointly and
severally liable for any such deficiency.

(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of
one or more commercial transactions, and agrees that if an Event of Default
shall occur and be continuing the Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. The Collateral Agent
shall, to the extent permitted by Applicable Law, have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by the Collateral Agent.

 

22



--------------------------------------------------------------------------------

(e) The Collateral Agent may send to each bank, securities intermediary or
issuer party to any Blocked Account Agreement an “Access Termination Notice” as
defined in and under such Blocked Account Agreement.

18. Remedies Cumulative. Each right, power, and remedy of the Collateral Agent
as provided for in this Agreement, in the other Loan Documents, in the other
Senior Note Documents or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power, or remedy provided for in this Agreement, in the
other Loan Documents, in the other Senior Note Documents or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by the Collateral Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Collateral Agent of any or all such other rights, powers, or
remedies.

19. Marshaling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to, on a joint and several basis, indemnify the
Collateral Agent and each Secured Party from and against all claims, lawsuits
and liabilities (including attorneys’ fees) arising out of or resulting from
this Agreement (including enforcement of this Agreement), any other Loan
Document or any other Senior Note Document to which such Grantor is a party,
except claims, losses or liabilities resulting from the gross negligence or
willful misconduct of the party seeking indemnification as determined by a final
non-appealable order of a court of competent jurisdiction; provided, that in the
case of legal fees and expenses, such Grantor’s indemnification obligations
shall be limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the Collateral Agent in any
relevant jurisdiction and, in the case of any conflict of interest (as
reasonably determined by the Secured Parties, taken as a whole, affected by such
conflict) one additional counsel in each relevant jurisdiction to each group of
affected Secured Parties similarly situated taken as a whole. This provision
shall survive the termination of this Agreement, the Credit Agreement, the
Indenture and the repayment of the Secured Obligations.

 

23



--------------------------------------------------------------------------------

(b) The Grantors, jointly and severally, shall, upon demand, pay to the
Collateral Agent all the reasonable, documented expenses which the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or, upon an Event of
Default, the sale of, collection from, or other realization upon, any of the
Collateral in accordance with this Agreement, the other Loan Documents and the
other Senior Note Documents, (iii) the exercise or enforcement of any of the
rights of the Collateral Agent hereunder or (iv) the failure by any of the
Grantors to perform or observe any of the provisions hereof.

21. Merger, Amendments; Etc. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS AND THE OTHER SENIOR NOTE DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS ADDRESSED HEREIN AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES. No waiver of any provision of this Agreement, and no consent to any
departure by any of the Grantors herefrom, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No amendment of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
the Collateral Agent and each of the Grantors to which such amendment applies.

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to the Collateral
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective addresses specified in the Credit Agreement or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other party.

 

24



--------------------------------------------------------------------------------

23. Continuing Security Interest: Assignments under Credit Agreement and
Indenture. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the Obligations
and the Senior Secured Notes have been repaid in full in cash, or otherwise
satisfied to the satisfaction of the Secured Parties, in accordance with the
provisions of the Intercreditor Agreement, the Credit Agreement, and the
Indenture, and the Revolving Loan Commitment has expired or has been terminated,
(b) be binding upon each of the Grantors, and their respective successors and
assigns, and (c) inure to the benefit of, and be enforceable by, the Collateral
Agent, and its successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender or Senior Note Holder may, in
accordance with the provisions of the Credit Agreement or the Indenture, as
applicable, assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of the Revolving Loan Commitments, the Loans owing to it and any
Revolving Loan Notes held by it), the Indenture or the notes issued under the
Indenture, as applicable, to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender or Senior Note Holder, as applicable, herein or otherwise. (x) Upon
repayment in full in cash, or other satisfaction to the satisfaction of the
Secured Parties, of the Secured Obligations in accordance with the provisions of
the Intercreditor Agreement, the Credit Agreement, and the Indenture, and the
expiration or termination of the Revolving Loan Commitment, the Security
Interest granted hereby on all of the Collateral shall, and (y) upon the sale,
transfer or other disposition to a non-Grantor of any portion of the Collateral
(including Equity Interests in a Grantor), which sale, transfer or disposition
is permitted by the Credit Agreement and the Indenture, the Security Interest
granted hereby on all of such sold, transferred or disposed Collateral (and, in
the case of a sale, transfer or a disposition of Equity Interests in a Grantor
other than a Borrower, that results in such Grantor no longer being a Subsidiary
of any Borrower, the Security Interest granted hereby on all of the Collateral
in and to which such Grantor has any right, title or interest), shall, in each
case, automatically terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral (or such
portion thereof) shall revert to the Grantors or any other Person entitled
thereto. At such time, the Collateral Agent will authorize the filing of
appropriate termination statements to evidence the termination of such Security
Interests to the extent described above. At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Pledged Collateral or other Collateral then held by the
Collateral Agent hereunder in which the Security Interest has been terminated,
and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination. Except as provided above, no
transfer or renewal, extension, assignment, or termination of this Agreement,
the Credit Agreement, any other Loan Document, the Indenture, any other Senior
Note Document or any other instrument or document executed and delivered by any
Grantor to the Collateral Agent nor any additional Advances or other loans made
by the Collateral Agent or any Lender to the Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to the Grantors, or
any of them, by the Collateral Agent, nor any other act of any Secured Party
shall release any of Grantors from any obligation, except a release or discharge
executed in writing by the Collateral Agent in accordance with the provisions of
the Credit Agreement and the Indenture. The Collateral Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by the
Collateral Agent and then only to the extent therein set forth. A waiver by the
Collateral Agent of any right or remedy on any occasion shall not be construed
as a bar to the exercise of any such right or remedy which the Collateral Agent
would otherwise have had on any other occasion.

24. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE INTENDED TO TAKE EFFECT AS
SEALED INSTRUMENTS AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF, EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE LOAN DOCUMENTS.

 

25



--------------------------------------------------------------------------------

(b) FOR PURPOSES OF ANY LEGAL ACTION OR PROCEEDING BROUGHT BY THE COLLATERAL
AGENT WITH RESPECT TO THIS AGREEMENT, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE STATE
OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED
AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE ADMINISTRATIVE
BORROWER, OR SUCH OTHER PERSON AS SUCH GRANTOR SHALL DESIGNATE HEREAFTER BY
WRITTEN NOTICE GIVEN TO THE COLLATERAL AGENT. THE SECURED PARTIES SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH GRANTOR AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON
BEHALF OF SUCH GRANTOR SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN
THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE
ON SUCH GRANTOR SERVED WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO
SUCH GRANTOR; AND DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE
DEEMED TO BE MADE WHEN PERSONALLY DELIVERED OR THREE (3) BUSINESS DAYS AFTER
MAILING BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH AUTHORIZED AGENT. EACH
GRANTOR FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL TO
SUCH GRANTOR AT THE ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE
THREE (3) BUSINESS DAYS AFTER SUCH MAILING. IN THE EVENT THAT, FOR ANY REASON,
SUCH AGENT OR ITS SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF EACH GRANTOR TO
RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, EACH GRANTOR SHALL SERVE
AND ADVISE THE COLLATERAL AGENT THEREOF SO THAT AT ALL TIMES EACH GRANTOR WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH GRANTOR WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN DOCUMENTS,
ALL OTHER SENIOR NOTE DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS. IN THE EVENT
THAT, FOR ANY REASON, SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER
DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

(c) EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION IT WOULD MAKE NOW OR
HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED
STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(d) EACH GRANTOR AND EACH SECURED PARTY TO THE EXTENT PERMITTED BY APPLICABLE
LAW WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT
AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY GRANTOR,
ANY SECURED PARTY OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT.

 

26



--------------------------------------------------------------------------------

25. New Subsidiaries. Pursuant to Section 6.16 of the Credit Agreement and
Section 4.08 of the Indenture, certain new direct or indirect Domestic
Subsidiaries (whether by acquisition or creation) of a Grantor may from time to
time be required to enter into this Agreement by executing and delivering in
favor of the Collateral Agent a supplement to this Agreement in the form of
Exhibit A attached hereto. Upon the execution and delivery of Exhibit A by any
such new Domestic Subsidiary, such Domestic Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any instrument adding an additional
Grantor as a party to this Agreement shall not require the consent of any
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
hereunder.

26. Collateral Agent. Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the “Collateral Agent” shall be a
reference to the Collateral Agent, for the benefit of the Secured Parties.

27. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the priority of the Lien granted to the Collateral Agent under this Agreement
and the exercise of the rights and remedies of the Collateral Agent hereunder
and under any other Loan Documents and Senior Note Documents are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement or any other Loan
Document or Senior Note Document, the terms of the Intercreditor Agreement shall
govern and control.

28. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

 

27



--------------------------------------------------------------------------------

(e) Unless the context of this Agreement, any other Loan Document or any other
Senior Note Document clearly requires otherwise, references to the plural
include the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement, any other Loan Document or any other Senior Note Document refer to
this Agreement, such other Loan Document or such other Senior Note Document, as
the case may be, as a whole and not to any particular provision of this
Agreement, such other Loan Document or such other Senior Note Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement, in any other Loan Document or any other Senior Note Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein, in any other Loan Document or any other
Senior Note Document to the satisfaction or repayment in full of the Obligations
and the Senior Secured Notes shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations and
the Senior Secured Notes other than unasserted contingent indemnification
Obligations and Senior Secured Notes. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein, in any other Loan Document or any other Senior Note
Document shall be satisfied by the transmission of a Record and any Record so
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

[remainder of page left blank intentionally]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:

    ZAYO GROUP, LLC     By:   /s/ Ken desGarennes     Name:   Ken desGarennes  
  Title:   Chief Financial Officer     ZAYO CAPITAL, INC.     By:   /s/ Ken
desGarennes     Name:   Ken desGarennes     Title:   Chief Financial Officer    
ZAYO COLOCATION INC.     FIBERNET TELECOM, INC.     LOCAL FIBER, LLC    
AMERICAN FIBER SYSTEMS HOLDING CORP.     AMERICAN FIBER SYSTEMS, INC.    
360NETWORKS HOLDINGS (USA) INC.     360NETWORKS (USA) INC.     360NETWORKS LLC  
  360NETWORKS ILLINOIS LLC     360NETWORKS IOWA LLC     360NETWORKS KENTUCKY LLC
    360NETWORKS LOUISIANA LLC     360NETWORKS MICHIGAN LLC     360NETWORKS
MISSISSIPPI LLC     360NETWORKS TENNESSEE LLC    
NORTHERN COLORADO TELECOMMUNICATIONS LLC     CONTROL ROOM TECHNOLOGIES, LLC    
ARIALINK TELECOM, LLC     ARIALINK SERVICES, LLC     LANSING FIBER
COMMUNICATIONS, LLC     ALLEGAN FIBER COMMUNICATIONS, LLC     ZAYO FM SUB, INC.
    By:   /s/ Ken desGarennes       Name: Ken desGarennes       Title: Chief
Financial Officer



--------------------------------------------------------------------------------

After the consummation of the AboveNet Acquisition:

 

ABOVENET, INC. ABOVENET COMMUNICATIONS, INC. ABOVENET OF UTAH, L.L.C. ABOVENET
OF VA, L.L.C. ABOVENET INTERNATIONAL, INC. MFN INTERNATIONAL, L.L.C. MFN EUROPE
FINANCE, INC.

By:

 

/s/ Ken desGarennes

 

Name: Ken desGarennes

 

Title: Chief Financial Officer



--------------------------------------------------------------------------------

COLLATERAL AGENT:     SUNTRUST BANK, as Collateral Agent     By:   /s/ Nicholas
Hahn       Name: Nicholas Hahn       Title: Director



--------------------------------------------------------------------------------

Schedule 1

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 2

Copyrights

None.



--------------------------------------------------------------------------------

Schedule 3

Intellectual Property Licenses

None.



--------------------------------------------------------------------------------

Schedule 4

Patents

None.



--------------------------------------------------------------------------------

Schedule 5

Pledged Companies

 

Pledgor

  

Pledged Entity

  

Type of Interest

  

Number of
Shares/Units

  

Certificate No.

  

% of Total

Equity

Represented

by

Certificate

Zayo Group, LLC    Zayo Capital, Inc.    Common Stock    100    1    100% Zayo
Group, LLC    Zayo Colocation Inc.    Common Stock    100    CS-3    100% Zayo
Group, LLC    Zayo FM Sub, Inc.    Common Stock    100    1    100% Zayo
Colocation Inc.    FiberNet Telecom, Inc.    Common Stock    1,000    14    100%
FiberNet Telecom, Inc.    Local Fiber, LLC    Membership Interest Units    1,000
   2    100% Zayo Group, LLC    American Fiber Systems Holding Corp.    Common
Stock    1,000    1    100% American Fiber Systems Holding Corp.    American
Fiber Systems, Inc.    Common Stock    100    C-34    100% Zayo Group, LLC   
360networks holdings (USA) inc.    Common Stock    6,170 shares   

688 shares – Cert. No. 1

5,482 shares – Cert. No. 2

   100% Zayo Group, LLC    360networks (USA) inc.    Common Stock    203 shares
  

100 shares – Cert. No. 1

100 shares – Cert. No. 2

3 shares – Cert. No. 3

   100% 360networks (USA) inc.    360networks LLC    Membership Interest Units
   100    N/A    100%



--------------------------------------------------------------------------------

Pledgor

  

Pledged Entity

  

Type of Interest

  

Number of
Shares/Units

  

Certificate No.

  

% of Total

Equity

Represented

by

Certificate

360networks LLC    360networks Illinois LLC    Membership Interest Units    100
   N/A    N/A 360networks LLC    360networks Iowa LLC    Membership Interest
Units    100    N/A    N/A 360networks LLC    360networks Kentucky LLC   
Membership Interest Units    100    N/A    N/A 360networks LLC    360networks
Louisiana LLC    Membership Interest Units    100    N/A    N/A 360networks LLC
   360networks Michigan LLC    Membership Interest Units    100    N/A    N/A
360networks LLC    360networks Mississippi LLC    Membership Interest Units   
100    N/A    N/A 360networks LLC    360networks Tennessee LLC    Membership
Interest Units    100    N/A    N/A 360networks (USA) inc.    Northern Colorado
Telecommunications LLC    Membership Interest Units    100    N/A    N/A
360networks (USA) inc.    360networks Vancouver Ltd.    Common Stock   

65 shares of

A voting

non-

participating common

stock

100 shares of B non-voting participating common

stock

  

Class A

Voting

Shares – Cert. No. 4A

Class B Non-Voting

Shares –

Cert. No. 4B

  

65%

100%

Zayo Group, LLC    Control Room Technologies, LLC    N/A    N/A    N/A    N/A



--------------------------------------------------------------------------------

Pledgor

  

Pledged Entity

  

Type of Interest

  

Number of
Shares/Units

  

Certificate No.

  

% of Total

Equity

Represented

by

Certificate

Zayo Group, LLC    Allegan Fiber Communications, LLC    N/A    N/A    N/A    N/A
Zayo Group, LLC    Lansing Fiber Communications, LLC    N/A    N/A    N/A    N/A
Control Room Technologies, LLC    Arialink Services, LLC    N/A    N/A    N/A   
N/A Control Room Technologies, LLC    Arialink Telecom, LLC    N/A    N/A    N/A
   N/A Zayo Group, LLC    AboveNet, Inc.    Common Stock    1,000    1    100%
AboveNet, Inc.    AboveNet Communications, Inc.    Common Stock    1,000    1   
100% AboveNet Communications, Inc.    AboveNet of Utah, L.L.C.    Membership
Interest    N/A    1    100% AboveNet Communications, Inc.    AboveNet of VA,
L.L.C.    Membership Interest    N/A    1    100% AboveNet Communications, Inc.
   AboveNet International, Inc.    Common Stock    2,000    1    100% AboveNet
International, Inc.    MFN Europe Finance, Inc.    Common Stock    1,000    2   
100% AboveNet International, Inc.    MFN International, L.L.C.    Membership
Interests    N/A    1    100%



--------------------------------------------------------------------------------

Schedule 6

Trademarks

Trademarks Registrations/Applications

 

U.S. Trademarks:

              

Registered Owner

  

Trademark Description

  

Application Serial

Number/Filing Date

  

Registration Number/

Registration Date

AboveNet, Inc.    LOGO [g372163g37x22.jpg]   

77763334

June 18, 2009

  

3847072

September 14, 2010

AboveNet, Inc.    LOGO [g372163g37x22.jpg]   

77763239

June 18, 2009

  

3742184

January 26, 2010

AboveNet, Inc.    LOGO [g372163g79j51.jpg]   

77550441

August 19, 2008

  

3665937

August 11, 2009

AboveNet, Inc.    LOGO [g372163g19b62.jpg]   

77550300

August 19, 2008

  

3665936

August 11, 2009

AboveNet, Inc.    LOGO [g372163g30i55.jpg]   

77382232

January 28, 2008

  

3501281

September 16, 2008

AboveNet, Inc.    LOGO [g372163g55v78.jpg]   

77099554

February 5, 2007

  

3399181

March 18, 2008

Zayo Group, LLC    THE BACKBONE TO COMMUNICATIONS   

78966155

September 1, 2006

  

3490666

August 19, 2008

Zayo Group, LLC    THE BACKBONE TO COMMUNICATIONS   

78966157

September 1, 2006

  

3464595

July 8, 2008

Zayo Group, LLC    360NETWORKS   

76171118

November 26, 2000

  

2821982

March 16, 2004

Zayo Group, LLC    360   

76171119

November 26, 2000

  

2950775

May 17, 2005

Zayo Group, LLC    360NETWORKS   

76122960

September 6, 2000

  

2911912

December 21, 2004

Zayo Group, LLC    ZAYO FIBER SOLUTIONS   

85308155

April 29, 2011

  

4073692

December 20, 2011

Zayo Group, LLC    ZAYO ENTERPRISE NETWORKS   

85308157

April 29, 2011

  

4073693

December 20, 2011



--------------------------------------------------------------------------------

Zayo Group, LLC    ZAYO BANDWIDTH   

77245166

August 2, 2007

  

3500859

September 16, 2008

Zayo Group, LLC    ZAYO   

77244680

August 1, 2007

  

3500857

September 16, 2008

Zayo Group, LLC    ZCOLO   

77825058

September 11, 2009

  

3971264

May 31, 2011

Zayo Colocation Inc.    LOGO [g372163g29j39.jpg]   

78693888

August 16, 2005

  

3395986

March 11, 2008

Zayo Colocation Inc.    LOGO [g372163g44b22.jpg]   

77044317

November 15, 2006

  

3361370

January 1, 2008

Zayo Colocation Inc.    LOGO [g372163g41g74.jpg]   

77037993

November 6, 2006

  

3350844

December 11, 2007

Zayo Colocation Inc.    LOGO [g372163g14l69.jpg]   

78750871

November 9, 2005

  

3198383

January 16, 2007

 

Foreign Trademarks:

              

Registered Owner

  

Trademark Description

  

Application Number/Filing Date

  

Registration Number/ Registration
Date

AboveNet Communications, Inc.    ABOVENET   

7339823

October 24, 2008

  

7339823 EC

June 10, 2009

AboveNet Communications, Inc.    ABOVENET   

98741428

July 10, 1998

  

98741428 French

July 10, 1998

AboveNet Communications, Inc.    ABOVENET   

2170781

June 29, 1998

  

2170781 UK

February 26, 1999

AboveNet Communications, Inc.    DIZOOM   

2448950

March 9, 2007

  

2448950 UK

October 12, 2007

AboveNet Communications, Inc.    JABNET   

2448951

March 9, 2007

  

2448951 UK

February 22, 2008

360networks holdings (USA) inc. *    360   

1060809

May 26, 2000

  

TMA583,538 Canada

June 11, 2003



--------------------------------------------------------------------------------

360networks holdings (USA) inc. *    360NETWORKS   

1060810

May 26, 2000

  

TMA583,519 Canada

June 11, 2003

360networks holdings (USA) inc. *    360NETWORKS   

1049887

March 8, 2000

  

TMA576,857 Canada

March 4, 2003

 

* Recordation of assignment of these trademarks from 360networks Corporation to
Zayo Group, LLC has been filed and is pending.

Trade Names

Common Law Trademarks

Trademarks Not Currently in Use



--------------------------------------------------------------------------------

Schedule 7

Trade Names, Organizational Identification Numbers, Chief Executive Offices

 

Entity, State of

Incorporation

  

Trade Name

(within last 5

years)

   Organizational
Identification
Number   

Chief Executive
Office

  

Principal Place
of Business

  

Location of
Books/ Records

Zayo Capital, Inc.

Delaware

   N/A    4786114    400 Centennial Parkway, Suite 200, Louisville, CO 80027   

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

  

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

Zayo Group, LLC,

Delaware

   Formerly CII Holdco, Inc. Its name was changed to Zayo Bandwidth, Inc. on
August 13, 2007 and was converted from Zayo Bandwidth, Inc. and its name changed
to Zayo Group, LLC on February 15, 2008.    4346984   

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

  

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

  

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

Zayo Colocation Inc.

Delaware

  

Formerly Fibernet Telecom Group, Inc

Devnet, LLC and FiberNet Operations, Inc. merged with and into Zayo Colocation,
Inc. on February 28, 2010.

   3230910   

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

  

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

  

400 Centennial Parkway, Suite 200, Louisville,

CO 80027



--------------------------------------------------------------------------------

Entity, State of

Incorporation

  

Trade Name

(within last 5

years)

   Organizational
Identification
Number   

Chief Executive
Office

  

Principal Place of
Business

  

Location of
Books/ Records

FiberNet

Telecom, Inc.

Delaware

  

FiberNet Equal

Access, LLC and

Availus, LLC

merged with and

into FiberNet

Telecom, Inc. on

February 28,

2010

   2425770   

400 Centennial Parkway, Suite 200, Louisville,

CO 80027

   400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027

Local Fiber, LLC,

New York

   N/A    3792108    400 Centennial Parkway, Suite 200, Louisville, CO 80027   
400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027

American Fiber Systems Holding Corp.,

Delaware

   None.    3311740    400 Centennial Parkway, Suite 200, Louisville, CO 80027
   400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027

American Fiber Systems, Inc.,

Delaware

   None    3197781    400 Centennial Parkway, Suite 200, Louisville, CO 80027   
400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027 360networks holdings (USA) inc. Nevada
   None    NV19981


302700

   400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027    400 Centennial Parkway, Suite 200,
Louisville, CO 80027 360networks (USA), inc., Nevada    None    NV19981


252491

   400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027    400 Centennial Parkway, Suite 200,
Louisville, CO 80027 360networks LLC, Delaware    None    3043235    400
Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial Parkway,
Suite 200, Louisville, CO 80027    400 Centennial Parkway, Suite 200,
Louisville, CO 80027 360networks Illinois LLC, Delaware    None    3043224   
400 Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial
Parkway, Suite 200, Louisville, CO 80027    400 Centennial Parkway, Suite 200,
Louisville, CO 80027 360networks Iowa LLC, Delaware    None    3043234    400
Centennial Parkway, Suite 200, Louisville, CO 80027    400 Centennial Parkway,
Suite 200, Louisville, CO 80027    400 Centennial Parkway, Suite 200,
Louisville, CO 80027



--------------------------------------------------------------------------------

Entity, State of

Incorporation

   Trade Name
(within last  5
years)    Organizational
Identification
Number   

Chief

Executive

Office

  

Principal Place

of Business

  

Location of

Books/ Records

360networks Kentucky LLC, Delaware    None    3043226   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

360networks Louisiana LLC, Delaware    None    3043233   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

360networks Michigan LLC, Delaware    None    3374703   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

360networks Mississippi LLC, Delaware    None    3043230   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

360networks Tennessee LLC, Delaware    None    3043229   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

Northern Colorado Telecommunications, LLC, Colorado    None    19991142149   

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027

  

400 Centennial

Parkway, Ste

200

Louisville, CO

80027



--------------------------------------------------------------------------------

Entity, State of

Incorporation

  

Trade Name

(within last 5

years)

   Organizational
Identification
Number   

Chief

Executive

Office

   Principal Place
of Business    Location of
Books/ Records

Control Room Technologies, LLC,

Michigan

  

ARIALINK

BROADBAND

LLC

 

BOJI ARIALINK

JV 1

 

ARIALINK

BROADBAND

 

ARIALINK ON

SITE

 

CRT/ARIALINK

 

ARIALINK

WIRELESS

 

ARIALZONE

 

CONTROL ROOM

TECHNOLOGIES,

LLC AN RDS

COMPANY

 

IRCT

   B67826   

400 Centennial Parkway, Ste 200

Louisville, CO 80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

Allegan Fiber Communications, LLC,

Michigan

   None    D2121F   

400 Centennial Parkway, Ste 200

Louisville, CO 80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

Lansing Fiber Communications, LLC,

Michigan

   None    E1257A   

400 Centennial Parkway, Ste 200

Louisville, CO 80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

   400 Centennial
Parkway, Ste
200

Louisville, CO
80027



--------------------------------------------------------------------------------

Entity, State of

Incorporation

 

Trade Name

(within last 5

years)

  Organizational
Identification
Number   Chief
Executive
Office   Principal Place
of Business   Location of
Books/ Records

Arialink Services, LLC,

Michigan

  None.   B6433W   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

Arialink Telecom, LLC,

Michigan

 

ARIALINK

BROADBAND LLC

  B4052U   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

AboveNet, Inc.

Delaware

  None   2332346   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

AboveNet Communications, Inc.

Delaware

  d/b/a AboveNet Media Networks   2842465   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

AboveNet of Utah, L.L.C.,

Delaware

  None   3218486   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

AboveNet of VA, L.L.C.,

Virginia

  None   S0254880   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

AboveNet International, Inc.

Delaware

  None   2988988   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

MFN Europe Finance, Inc.

Delaware

  None   3036802   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027



--------------------------------------------------------------------------------

Entity, State of

Incorporation

 

Trade Name

(within last 5

years)

  Organizational
Identification Number   Chief Executive Office   Principal Place of
Business   Location of
Books/ Records

MFN International, LLC

Delaware

  None   3056952   400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027

  400 Centennial
Parkway, Ste
200

Louisville, CO
80027



--------------------------------------------------------------------------------

Schedule 8

Owned Real Property

None.



--------------------------------------------------------------------------------

Schedule 9

List of Uniform Commercial Code Filing Jurisdictions

 

Grantor

  

Filing Jurisdiction –

Personal Property

  

Filing Jurisdiction – Transmitting

Utility Filing

Zayo Group, LLC

   Delaware    Colorado, Delaware

Zayo Capital, Inc.

   Delaware    Delaware

Zayo Colocation Inc.

   Delaware    California, Delaware, Illinois, New Jersey, New York,
Pennsylvania

FiberNet Telecom, Inc.

   Delaware    Delaware, New York

Local Fiber, LLC

   New York    California, New York

American Fiber Systems Holding Corp.

   Delaware    Delaware

American Fiber Systems, Inc.

   Delaware    Qualified business state

360networks (USA) inc.

   Nevada    Alaska, Arizona, Arkansas, California, Colorado, Connecticut,
Delaware, D.C., Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa,
Kentucky, Louisiana, Maine, Michigan, Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North
Carolina, North Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, South
Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Washington, West
Virginia, Wisconsin, Wyoming

360networks LLC

   Delaware    Delaware, Illinois

360networks Illinois LLC

   Delaware    Delaware, Illinois

360networks Iowa LLC

   Delaware    Delaware, Iowa

360networks Kentucky LLC

   Delaware    Delaware, Kentucky

360networks Louisiana LLC

   Delaware    Delaware, Louisiana



--------------------------------------------------------------------------------

360networks Michigan LLC

   Delaware    Delaware

360networks Mississippi LLC

   Delaware    Delaware, Mississippi

360networks Tennessee LLC

   Delaware    Delaware, Tennessee

Northern Colorado Telecommunications LLC

   Colorado    Colorado

Control Room Technologies, LLC

   Michigan    Michigan

Allegan Fiber Communications, LLC

   Michigan    Michigan

Lansing Fiber Communications, LLC

   Michigan    Michigan

Arialink Services, LLC

   Michigan    Michigan

Arialink Telecom, LLC

   Michigan    Michigan

AboveNet, Inc.

   Delaware    Delaware, New York

AboveNet Communications, Inc.

   Delaware    Alabama, Arkansas, Arizona, Colorado, Connecticut, District of
Columbia, Delaware, Florida, Georgia, Iowa, Idaho, Illinois, Indiana, Kansas,
Kentucky, Louisiana, Massachusetts, Maryland, Maine, Michigan, Minnesota,
Missouri, Mississippi, Montana, North Carolina, North Dakota, Nebraska, New
Hampshire, New Jersey, New Mexico, Nevada, New York, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Virginia, Vermont, Washington, Wisconsin, West Virginia, Wyoming

AboveNet of Utah, L.L.C.

   Delaware    Delaware, Utah

AboveNet of VA, L.L.C

   Virginia    Virginia

AboveNet International, Inc.

   Delaware    Delaware



--------------------------------------------------------------------------------

MFN Europe Finance, Inc.

   Delaware    Delaware

MFN International, L.L.C.

   Delaware    Delaware



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURITY AGREEMENT SUPPLEMENT

Supplement No. [            ] (this “Supplement”) dated as of [            ],
20[__], to the Security Agreement, dated as of July 2, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become parties thereto (collectively,
jointly and severally, the “Grantors” and each individually a “Grantor”) and
SUNTRUST BANK, in its capacity as the Collateral Agent for the Secured Parties
(together with its successors, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented, Refinanced, in whole or in part, replaced or
otherwise modified from time to time, the “Credit Agreement”), by and among Zayo
Group, LLC, a Delaware limited liability company (the “Administrative
Borrower”), Zayo Capital, Inc., a Delaware corporation (“Zayo Capital”; and
together with the Administrative Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors (the “Guarantors”), the financial institutions party thereto from
time to time as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc, as
Administrative Agent for the term loan facility under the Credit Agreement,
SunTrust Bank, as the Administrative Agent for the revolving loan facility under
the Credit Agreement, SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the
Collateral Agent, and the other persons party thereto, the Lender Group is
willing to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof;

WHEREAS, pursuant to that certain Indenture, dated as of June 28, 2012 (the
“Base Indenture”), by and between Zayo Escrow Corporation, as issuer (“Escrow
Corp”), and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee for the holders of the Senior Secured Notes (as defined below) (the
“Trustee”; together with the Lender Group, the Collateral Agent, and holders
from time to time of the Senior Secured Notes, and any Additional Loan and Notes
Secured Parties (as defined below) (the “Secured Parties”) Escrow Corp issued
$750,000,000 aggregate principal amount of its 8.125% Senior Secured
First-Priority Notes due 2020 (the “Senior Secured Notes”);

WHEREAS, pursuant to that certain First Supplemental Indenture, dated as of
July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, the “Indenture”), by and among the Borrowers, the Guarantors, and the
Trustee, pursuant to which the Borrowers assumed Escrow Corp’s obligations under
the Indenture and the Senior Secured Notes and the Guarantors guaranteed such
obligations under the Indenture and the Senior Secured Notes;

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement and the Indenture, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to the Collateral Agent, for the benefit of the Secured Parties, that
certain Security Agreement, dated as of July 2, 2012, (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”);



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or, if not
defined therein, in the Credit Agreement;

WHEREAS, the Grantors have entered into the Security Agreement in order to
induce the Secured Parties to make certain financial accommodations to the
Borrower; and

WHEREAS, pursuant to the Credit Agreement and the Indenture, new direct or
indirect Domestic Subsidiaries of the Borrower must execute and deliver certain
Loan Documents and Senior Note Documents, including the Security Agreement, and
the execution of the Security Agreement by the undersigned new Grantor or
Grantors (collectively, the “New Grantors”) may be accomplished by the execution
of this Supplement in favor of the Collateral Agent, for the benefit of the
Secured Parties;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 25 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby grant, assign, and pledge to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and security title to all assets of such New Grantor of the type described in
Section 2 of the Security Agreement to secure the full and prompt payment of the
Secured Obligations, including, any interest thereon, plus attorneys’ fees and
expenses if the Secured Obligations represented by the Security Agreement are
collected by law, through an attorney-at-law, or under advice therefrom.
Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3,
“Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, “Trade Names; Organizational
Identification Numbers; Chief Executive Offices”, Schedule 8, “Owned Real
Property”, Schedule 9, “List of Uniform Commercial Code Filing Jurisdictions”
attached hereto supplement Schedule 1, Schedule 2, Schedule 3, Schedule 4,
Schedule 5, Schedule 6, Schedule 7, Schedule 8 and Schedule 9, respectively, to
the Security Agreement and shall be deemed a part thereof for all purposes of
the Security Agreement. Each reference to a “Grantor” in the Security Agreement
shall be deemed to include each New Grantor. The Security Agreement is
incorporated herein by reference.

2. Each New Grantor represents and warrants to the Secured Parties that this
Supplement has been duly executed and delivered by such New Grantor and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).



--------------------------------------------------------------------------------

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by other electronic transmission shall be as effective
as delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of New York.

[remainder of page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

NEW GRANTORS:     [Name of New Grantor]       By:             Name:        
Title:       [Name of New Grantor]       By:             Name:         Title:  
COLLATERAL AGENT:     SUNTRUST BANK       By:           Name:         Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
as of this [            ] day of [            ], 20[__], among the Grantors
listed on the signature pages hereof (collectively, jointly and severally, the
“Grantors” and each individually a “Grantor”), and SUNTRUST BANK, in its
capacity as the collateral agent for the Secured Parties (together with its
successors, “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented, Refinanced, in whole or in part, replaced or
otherwise modified from time to time, the “Credit Agreement”), by and among Zayo
Group, LLC, a Delaware limited liability company (the “Administrative
Borrower”), Zayo Capital, Inc., a Delaware corporation (“Zayo Capital”; and
together with the Administrative Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors (the “Guarantors”), the financial institutions party thereto from
time to time as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc, as
Administrative Agent for the term loan facility under the Credit Agreement,
SunTrust Bank, as the Administrative Agent for the revolving loan facility under
the Credit Agreement, SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the
Collateral Agent, and the other persons party thereto, the Lender Group is
willing to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof;

WHEREAS, pursuant to that certain Indenture, dated as of June 28, 2012 (the
“Base Indenture”), by and between Zayo Escrow Corporation, as issuer (“Escrow
Corp”), and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee for the holders of the Senior Secured Notes (as defined below) (the
“Trustee”; together with the Lender Group, the Collateral Agent, and holders
from time to time of the Senior Secured Notes, and any Additional Loan and Notes
Secured Parties (as defined below) (the “Secured Parties”) Escrow Corp issued
$750,000,000 aggregate principal amount of its 8.125% Senior Secured
First-Priority Notes due 2020 (the “Senior Secured Notes”);

WHEREAS, pursuant to that certain First Supplemental Indenture, dated as of
July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, the “Indenture”), by and among the Borrowers, the Guarantors, and the
Trustee, pursuant to which the Borrowers assumed Escrow Corp’s obligations under
the Indenture and the Senior Secured Notes and the Guarantors guaranteed such
obligations under the Indenture and the Senior Secured Notes;

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement and the Indenture, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to the Collateral Agent, for the benefit of the Secured Parties, that
certain Security Agreement, dated as of July 2, 2012, (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
Parties, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors hereby agree as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or, if not defined
therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I
hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) all proceeds of the foregoing, including any claim by such Grantor against
third parties for past, present or future infringement or dilution of any
Copyright or any Copyright licensed under any Intellectual Property License.

3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Obligations and the Senior
Secured Notes and would be owed by the Grantors, or any of them, to the
Collateral Agent, the Secured Parties, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Copyright
Security Agreement are granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.



--------------------------------------------------------------------------------

5. AUTHORIZATION TO SUPPLEMENT. The Grantors shall give the Collateral Agent
prompt notice in writing of any additional United States copyright registrations
or applications therefor after the date hereof. Without limiting the Grantors’
obligations under this Section 5, the Grantors hereby authorize the Collateral
Agent unilaterally to modify this Agreement by amending Schedule I to include
any future United States registered copyrights or applications therefor of the
Grantors. Notwithstanding the foregoing, no failure to so modify this Copyright
Security Agreement or amend Schedule I shall in any way affect, invalidate or
detract from the Collateral Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Copyright Security Agreement, any other Loan Document or any
other Senior Note Document in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or other electronic transmission shall be deemed
an original signature hereto.

7. CONSTRUCTION. Unless the context of this Copyright Security Agreement, any
other Loan Document or any other Senior Note Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Copyright Security Agreement
refer to this Copyright Security Agreement as a whole and not to any particular
provision of this Copyright Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Copyright Security Agreement
unless otherwise specified. Any reference in this Copyright Security Agreement,
in any other Loan Document or in any other Senior Note Document to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the satisfaction or repayment in full
of the Obligations and the Senior Secured Notes shall mean the repayment in full
in cash (or cash collateralization in accordance with the terms hereof) of all
Obligations and Senior Secured Notes other than unasserted contingent
indemnification Obligations and Senior Secured Notes. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein, in any other Loan Document or in
any other Senior Note Document shall be satisfied by the transmission of a
Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

[remainder of page left blank intentionally]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTORS:     [__________________]       By:             Name:         Title:  
ACCEPTED AND ACKNOWLEDGED BY:     SUNTRUST BANK, as Collateral Agent       By:  
          Name:         Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Grantor    Country    Copyright    Registration No.    Registration Date

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made as of
this [            ] day of [            ], 2012 among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, the “Grantors” and
each individually a “Grantor”), and SUNTRUST BANK, in its capacity as the
collateral agent for the Secured Parties (together with its successors, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented, Refinanced, in whole or in part, replaced or
otherwise modified from time to time, the “Credit Agreement”), by and among Zayo
Group, LLC, a Delaware limited liability company (the “Administrative
Borrower”), Zayo Capital, Inc., a Delaware corporation (“Zayo Capital”; and
together with the Administrative Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors (the “Guarantors”), the financial institutions party thereto from
time to time as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc, as
Administrative Agent for the term loan facility under the Credit Agreement,
SunTrust Bank, as the Administrative Agent for the revolving loan facility under
the Credit Agreement, SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the
Collateral Agent, and the other persons party thereto, the Lender Group is
willing to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof;

WHEREAS, pursuant to that certain Indenture, dated as of June 28, 2012 (the
“Base Indenture”), by and between Zayo Escrow Corporation, as issuer (“Escrow
Corp”), and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee for the holders of the Senior Secured Notes (as defined below) (the
“Trustee”; together with the Lender Group, the Collateral Agent, and holders
from time to time of the Senior Secured Notes, and any Additional Loan and Notes
Secured Parties (as defined below) (the “Secured Parties”) Escrow Corp issued
$750,000,000 aggregate principal amount of its 8.125% Senior Secured
First-Priority Notes due 2020 (the “Senior Secured Notes”);

WHEREAS, pursuant to that certain First Supplemental Indenture, dated as of
July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, the “Indenture”), by and among the Borrowers, the Guarantors, and the
Trustee, pursuant to which the Borrowers assumed Escrow Corp’s obligations under
the Indenture and the Senior Secured Notes and the Guarantors guaranteed such
obligations under the Indenture and the Senior Secured Notes;

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement and the Indenture, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to the Collateral Agent, for the benefit of the Secured Parties, that
certain Security Agreement, dated as of July 2, 2012 (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
parties, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors hereby agree as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or, if not defined
therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a continuing
first priority security interest in all of such Grantor’s right, title and
interest in, to and under the following, whether presently existing or hereafter
created or acquired (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) all proceeds of the foregoing, including any claim by such Grantor against
third parties for past, present or future infringement or dilution of any Patent
or any Patent licensed under any Intellectual Property License.

3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Obligations and the Senior Secured
Notes and would be owed by the Grantors, or any of them, to the Collateral
Agent, the Secured Parties, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

2



--------------------------------------------------------------------------------

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. The Grantors shall give prompt notice in writing to the Collateral
Agent with respect to any such new patent rights. Without limiting the Grantors’
obligations under this Section 5, the Grantors hereby authorize the Collateral
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new patent rights of the Grantors. Notwithstanding the foregoing, no
failure to so modify this Patent Security Agreement or amend Schedule I shall in
any way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement, any other Loan Document or any other
Senior Note Document in any judicial proceedings, it shall not be necessary to
produce or account for more than one such counterpart signed by the party
against whom such enforcement is sought. Any signatures delivered by a party by
facsimile transmission or other electronic transmission shall be deemed an
original signature hereto.

7. CONSTRUCTION. Unless the context of this Patent Security Agreement, any other
Loan Document or any other Senior Note Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Patent Security Agreement refer to this
Patent Security Agreement as a whole and not to any particular provision of this
Patent Security Agreement. Section, subsection, clause, schedule, and exhibit
references herein are to this Patent Security Agreement unless otherwise
specified. Any reference in this Patent Security Agreement, in any other Loan
Document or any other Senior Note Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the satisfaction or repayment in full of the Obligations and
the Senior Secured Notes shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations and
Senior Secured Notes other than unasserted contingent indemnification
Obligations and Senior Secured Notes. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein, in any other Loan Document or in any other Senior
Note Document shall be satisfied by the transmission of a Record and any Record
so transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

[remainder of page left blank intentionally]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

GRANTORS:     [                    ]     By:  

 

      Name:       Title: ACCEPTED AND ACKNOWLEDGED     SUNTRUST BANK, as
Collateral Agent BY:           By:  

 

      Name:       Title:            



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS

 

Grantor

 

Country

 

Patent

   Registration No.    Registration
Date                     

Patent Licenses

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of [            ] [            ],
20[            ], is delivered pursuant to Section 6 of the Security Agreement
referred to below. The undersigned hereby agrees that this Pledged Interests
Addendum may be attached to that certain Security Agreement, dated as of July 2,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), made by the undersigned, together with the
other Grantors named therein, to SUNTRUST BANK, as the Collateral Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement or, if not defined therein, the
Credit Agreement (as defined in the Security Agreement). The undersigned hereby
agrees that the additional interests listed on this Pledged Interests Addendum
as set forth below shall be and become part of the Pledged Interests pledged by
the undersigned to the Collateral Agent in the Security Agreement and any
pledged company set forth on this Pledged Interests Addendum as set forth below
shall be and become a “Pledged Company” under the Security Agreement, each with
the same force and effect as if originally named therein.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

[                                                                      ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Name of Pledgor

 

Name of Pledged
Company

 

Number of

Shares/Units

   Class of
Interests    Percentage
of Class
Owned    Certificate
Nos.                         



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
as of this second day of July, 2012, among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, the “Grantors” and each
individually a “Grantor”), and SUNTRUST BANK, in its capacity as collateral
agent for the Secured Parties (together with its successors, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of July 2, 2012 (as
amended, restated, supplemented, Refinanced, in whole or in part, replaced or
otherwise modified from time to time, the “Credit Agreement”), by and among Zayo
Group, LLC, a Delaware limited liability company (the “Administrative
Borrower”), Zayo Capital, Inc., a Delaware corporation (“Zayo Capital”; and
together with the Administrative Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), the Persons party thereto from time to time as
Guarantors (the “Guarantors”), the financial institutions party thereto from
time to time as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc, as
Administrative Agent for the term loan facility under the Credit Agreement,
SunTrust Bank, as the Administrative Agent for the revolving loan facility under
the Credit Agreement, SunTrust Bank, as the Issuing Bank, SunTrust Bank, as the
Collateral Agent, and the other persons party thereto, the Lender Group is
willing to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof;

WHEREAS, pursuant to that certain Indenture, dated as of June 28, 2012 (the
“Base Indenture”), by and between Zayo Escrow Corporation, as issuer (“Escrow
Corp”), and The Bank of New York Mellon Trust Company, N.A., as indenture
trustee for the holders of the Senior Secured Notes (as defined below) (the
“Trustee”; together with the Lender Group, the Collateral Agent, and holders
from time to time of the Senior Secured Notes, and any Additional Loan and Notes
Secured Parties (as defined below) (the “Secured Parties”) Escrow Corp issued
$750,000,000 aggregate principal amount of its 8.125% Senior Secured
First-Priority Notes due 2020 (the “Senior Secured Notes”);

WHEREAS, pursuant to that certain First Supplemental Indenture, dated as of
July 2, 2012 (the “First Supplemental Indenture”, together with the Base
Indenture, the “Indenture”), by and among the Borrowers, the Guarantors, and the
Trustee, pursuant to which the Borrowers assumed Escrow Corp’s obligations under
the Indenture and the Senior Secured Notes and the Guarantors guaranteed such
obligations under the Indenture and the Senior Secured Notes;

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement and the Indenture, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to the Collateral Agent, for the benefit of the Secured Parties, that
certain Security Agreement, dated as of July 2, 2012, (including all annexes,
exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver to the Collateral Agent, for the benefit of the Secured
parties, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors hereby agree as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or, if not defined
therein, in the Credit Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
continuing first priority security interest in all of such Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Trademark Collateral”):

(a) all of its Trademarks (other than any intent-to-use United States Trademark
application for which an amendment to allege use or statement of use has not
been filed and accepted by the United States Patent and Trademark Office) and
Trademark Intellectual Property Licenses to which it is a party including those
referred to on Schedule I hereto;

(b) all goodwill, trade secrets, proprietary or confidential information,
technical information, procedures, formulae, quality control standards, designs,
operating and training manuals, customer lists, and other General Intangibles
with respect to the foregoing;

(c) all reissues, continuations or extensions of the foregoing;

(d) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(e) all proceeds of the foregoing, including any claim by such Grantor against
third parties for past, present or future (i) infringement or dilution of any
Trademark or any Trademark licensed under any Intellectual Property License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Intellectual Property License.

3. SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Obligations and the Senior
Secured Notes and would be owed by the Grantors, or any of them, to the
Collateral Agent, the Secured Parties, or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

 

2



--------------------------------------------------------------------------------

4. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. The Grantors shall give prompt notice in writing to
the Collateral Agent with respect to any such new trademarks or renewal or
extension of any trademark registration. Without limiting the Grantors’
obligations under this Section 5, the Grantors hereby authorize the Collateral
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new trademark rights of the Grantors. Notwithstanding the foregoing, no
failure to so modify this Trademark Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from the Collateral Agent’s continuing
security interest in all Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement, any other Loan Document or any
other Senior Note Document in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought. Any signatures delivered by a
party by facsimile transmission or other electronic transmission shall be deemed
an original signature hereto.

 

3



--------------------------------------------------------------------------------

7. CONSTRUCTION. Unless the context of this Trademark Security Agreement, any
other Loan Document or any other Senior Note Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Trademark Security Agreement
refer to this Trademark Security Agreement as a whole and not to any particular
provision of this Trademark Security Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Trademark Security Agreement, in any other Loan
Document, or in any other Senior Note Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the satisfaction or repayment in full of the Obligations and
the Senior Secured Notes shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations and
Senior Secured Notes other than unasserted contingent indemnification
Obligations and Senior Secured Notes. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein, in any other Loan Document or in any other Senior
Note Document shall be satisfied by the transmission of a Record and any Record
so transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

[remainder of page left blank intentionally]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTORS:     [                           
                                     ]     By:  

 

      Name:       Title: ACCEPTED AND ACKNOWLEDGED     SUNTRUST BANK, as
Collateral Agent BY:           By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

 

Country

 

Mark

   Application/
Registration No.    App/Reg Date                    

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses